Ernie E. Wright, Chief Judge, concurring. I agree with the majority opinion in the reversal and dismissal of this case. However, in my view there is additional reason for reversal. Appellee seeks Workers’ Compensation benefits for an alleged occupational disease. Benefits are provided by statute only for contagious or infectious disease contracted in the course of employment in, or immediate connection with a hospital or sanitorium. I am unwilling to say the Tucker Unit of Arkansas Prison System, where appellee was employed, is a hospital or sanitorium.